T.C. Summary Opinion 2008-27



                       UNITED STATES TAX COURT



                   DEMPSIE WORD, Petitioner v.
          COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket No. 22104-05S.             Filed March 11, 2008.



     Dempsie Word, pro se.

     G. Chad Barton, for respondent.



     VASQUEZ, Judge:    This case was heard pursuant to the

provisions of section 7463 of the Internal Revenue Code in effect

when the petition was filed.1   Pursuant to section 7463(b), the

decision to be entered is not reviewable by any other court, and



     1
        Unless otherwise indicated, all section references are to
the Internal Revenue Code in effect for the year in issue, and
all Rule references are to the Tax Court Rules of Practice and
Procedure.
                               - 2 -

this opinion shall not be treated as precedent for any other

case.   After concessions by the parties, the issue for decision

is whether the Court has jurisdiction to determine whether

petitioner is liable for interest on the amount of tax owed.

                            Background

     Some of the facts have been stipulated and are so found.

The stipulation of facts and the attached exhibits are

incorporated herein by this reference.   At the time he filed the

petition, petitioner resided in Arkansas.

     Petitioner, Dempsie Word, and his then wife Mae E. Word

timely filed a joint income tax return for 1996.    The return

reflected tax due of zero, income tax withholding of $1,052, an

earned income credit of $2,447, and an overpayment of $3,499.

     On March 31, 1997, respondent issued petitioner and Mae E.

Word a refund of $3,499.   On January 13, 1999, respondent issued

petitioner and Mae E. Word a notice of deficiency for 1996

determining a deficiency in income tax of $3,983.

     On July 15, 2004, petitioner timely filed a Form 8857,

Request for Innocent Spouse Relief, for 1996.   Respondent issued

a Notice of Determination Concerning Your Request for Relief from

Joint and Several Liability under Section 6015 granting

petitioner partial relief pursuant to section 6015(c).

Petitioner filed his petition in response to the notice.

Petitioner requested relief of $3,983 but was granted relief of
                                 - 3 -

only $1,350, leaving a remaining tax of $2,633.    The remaining

amount does not include the interest and penalties that had been

assessed or accrued.

     The deficiency of $3,983 is attributable to a disallowed

earned income credit of $2,447, a $1,536 deficiency attributable

to Mae E. Word’s unreported wages of $4,960, unreported gambling

income of $3,400, and petitioner’s unreported pension income of

$1,149.    The parties agree that petitioner is entitled to relief

of only $1,350 pursuant to section 6015(c).    After application of

section 6015(c), petitioner is liable for $2,404 in income tax

for 1996.2    Further, after applying section 6015(c), respondent

has conceded that there is no addition to tax pursuant to section

6651(a)(2).

                              Discussion

     In general, spouses filing joint Federal income tax returns

are jointly and severally liable for all taxes due.    Sec.

6013(d)(3).    Under certain circumstances, however, section 6015

provides relief from this general rule.    Respondent has granted

partial relief pursuant to section 6015(c).    Petitioner remains

liable for the tax attributable to the disallowed earned income

credit and the unreported pension income and for the interest

thereon.     See Weiler v. Commissioner, T.C. Memo. 2003-255.



     2
        Petitioner had $229 of income tax withheld from his
pension.
                               - 4 -

     Petitioner contends that the interest attributable to the

$2,404 tax he owes should be abated.    Petitioner’s claim is broad

enough to be considered a request for interest abatement pursuant

to section 6404.

     The Tax Court is a court of limited jurisdiction and may

exercise jurisdiction only to the extent authorized by Congress.

Naftel v. Commissioner, 85 T.C. 527, 529 (1985).    The question of

the Court’s jurisdiction is fundamental and must be addressed

when raised by a party or on the Court’s own motion. Id. at 530.

     Consistent with section 6404(h)(1), the Court’s jurisdiction

over interest abatement cases depends on a valid notice of final

determination and a timely filed petition for review.    See Rule

280(b); Gati v. Commissioner, 113 T.C. 132, 134 (1999).     But cf.

Katz v. Commissioner, 115 T.C. 329, 340-341 (2000).     The Court

does not have jurisdiction to decide whether the Commissioner’s

failure to abate interest under section 6404 constitutes an abuse

of discretion unless or until the Commissioner has made a “final

determination” not to abate interest.    Bourekis v. Commissioner,

110 T.C. 20, 25-26 (1998); Sigel v. Commissioner, T.C. Memo.

2001-138.   The Court does not have jurisdiction regardless of

whether the innocent spouse claim was raised in a “stand-alone”

case or in a deficiency proceeding.

     Petitioner did not submit a request for interest abatement,

and respondent did not make a “determination” not to abate
                                 - 5 -

interest.   Accordingly, we conclude that the Court lacks

jurisdiction pursuant to section 6404(h) to decide this issue.

     In reaching all of our holdings herein, we have considered

all arguments made by the parties, and to the extent not

mentioned above, we conclude they are irrelevant or without

merit.

     To reflect the foregoing,


                                              Decision will be entered

                                         under Rule 155.